                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   VINCENT MICHAEL MARINO,            1:19-cv-14168 (NLH)

                   Petitioner,        MEMORANDUM OPINION & ORDER

        v.

   WARDEN ORTIZ,

                Respondent.


APPEARANCES:

Vincent Michael Marino
14431-038
McKean Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 8000
Bradford, PA 16701
     Petitioner pro se

Jessica O’Neill, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
401 Market Street, 4th Floor
PO Box 2098
Camden, NJ 08101
     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Respondent Petitioner Vincent Michael Marino has

filed a motion asking the Court to compel Respondent David Ortiz

to file an answer or appropriate response to his petition for

writ of habeas corpus, see ECF No. 12; and

     WHEREAS, the Court granted Respondent an extension of time

until December 30, 2019 to file the answer or response, see ECF
No. 11;

     THEREFORE, IT IS on this   5th      day of December, 2019

     ORDERED that Petitioner’s motion to compel Respondent to

answer or otherwise respond (ECF No. 12) is denied; and it is

finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Plaintiff by regular first-class mail.


                                       s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                 2
